Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schach et al (USPGP 20180111792) in view of Suoranta et al (USPGP 20160318733).
Regarding claim 1 Schach discloses an elevator device, comprising:
a cage 103;
a car entrance frame 302,304 including:
entrance columns 304 provided at a car entrance 300 of the cage; and an entrance top plate 302 provided on a top side of the car entrance 300;
a car door 300 configured to open and close the car entrance;
a projector 312, which is provided to the car entrance frame 304 so as to be capable of projecting information onto an image display surface 314 provided at a landing.
	Schach does not explicitly teach that information is projected when the car door is opened upon arrival of a car at the landing, or a control device configured to control respective operations of the car door and the projector, wherein, when the control device controls the car door to open, the control device controls the projector to project the information onto the image display surface.

Suoranta discloses elevator display comprising a projector 812, which is provided to a car entrance frame (802, Fig. 8b) so as to be capable of projecting information onto an image display surface provided at a landing (floor, para. 0069) when a car door (not numbered) is opened upon arrival of a car at the landing (paras. 0057, 0065); and a control device (para. 0035) configured to control respective operations of the car door and the projector 812, wherein, when the control device controls the car door to open, the control device controls 414 the projector to project the information onto the image display surface (paras. 0057, 0065).
	It would have been obvious to one of ordinary skill in the art to adapt the teachings of Schach with those of Suoranta, so as to provide alternative locations for passenger alerts when elevator cars arrive on a floor, as is known in the art to be desirable. 
Regarding Claim 2, Suoranta discloses the image display surface is provided on a floor of the landing (para. 0069), and wherein the projector 812 is provided to the entrance top plate of the car entrance frame 802 (Fig. 8a) so as to be capable of projecting the information onto the image display surface.
Regarding Claim 3, Schach discloses vertical frames 304 provided at a landing entrance of the landing; and a head frame 302 provided at a top side of the landing entrance, and an image display surface 316 is provided on the vertical frame 304 of the jamb of the landing (Fig. 3), and a projector 312 is provided to an entrance column 304 of the car entrance frame so as to be capable of projecting the information onto the image display surface (paras. 0039-0043).
Regarding Claim 4, the light from the Suoranta projector 812 impacts the floor below in a perpendicular manner.
 Regarding Claims 5-8, Official Notice is taken that stopping illumination of an indicator when an elevator control device controls an elevator car to close would have been notoriously old and well-known in the art of elevators. It would have been obvious to adapt the explicit teachings of the Suoranta-Schach combination with such teachings, so as to allow for the user to know when the elevator door is closing, as is known in the art to be desirable. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837